Case 5:21-cv-00005-RWS-CMC Document 2 Filed 01/19/21 Page 1 of 2 PageID #: 43




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     TEXARKANA DIVISION

DAVID ALEXANDER HUNTER                             §

VS.                                                §        CIVIL ACTION NO. 5:21-CV-5

DIRECTOR, TDCJ-CID                                 §

                            MEMORANDUM OPINION AND ORDER

        Petitioner David Alexander Hunter, an inmate currently confined at the Telford Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings

this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        This petition was referred to the undersigned magistrate judge pursuant to 28 U.S.C. § 636

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                             Discussion

        Title 28 U.S.C. § 2254(a) allows a district court to “entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on the

ground that he is in custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). A state prisoner is required to file his federal petition for writ of habeas corpus

in either the district where the prisoner is incarcerated or the district where the prisoner was

convicted and sentenced. 28 U.S.C. § 2241(d). Although both district courts have jurisdiction to

entertain the application, “[t]he district court for the district wherein such an application is filed in

the exercise of its discretion and in furtherance of justice may transfer the application to the other

district court for hearing and determination.” Id.
    Case 5:21-cv-00005-RWS-CMC Document 2 Filed 01/19/21 Page 2 of 2 PageID #: 44




           Petitioner filed this petition in the Texarkana Division of the Eastern District of Texas.

    Petitioner is confined at the Telford Unit, which is located in the Eastern District of Texas.

    However, petitioner was convicted and sentenced in Montgomery County, which is located in the
.
    Houston Division of the Southern District of Texas.

           The Court has considered the circumstances and has determined that the interest of justice

    would be served by transferring this petition to the district where petitioner was convicted and

    sentenced. Therefore, the petition should be transferred to the Houston Division of the Southern

    District of Texas for hearing and determination. It is accordingly

           ORDERED that this petition for writ of habeas corpus is TRANSFERRED to the Houston

    Division of the United States District Court for the Southern District of Texas.

          SIGNED this 19th day of January, 2021.




                                                         ____________________________________
                                                         CAROLINE M. CRAVEN
                                                         UNITED STATES MAGISTRATE JUDGE




                                                     2
